Case 2:19-cv-00446-RBS-DEM Document 12 Filed 12/26/19 Page 1 of 3 PageID# 56




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                   Norfolk Division

COURTNEY SWINK,                                )
                                               )
               Plaintiff,                      )
                                               )
                                               )
       v.                                      ) Case No. 2:19-cv-446
                                               )
AMERICAN FAMILY RV, INC.                       )
                                               )
and                                            )
                                               )
                                               )
LAYNE ROWLAND                                  )
                                               )
               Defendants.                     )

      DEFENDANTS’ RESPONSE TO MOTION FOR LEAVE TO WITHDRAW FOR
        JOSHUA ERLICH, DAVIA CRAUMER, AND KATHERINE HERRMANN

       Defendants American Family RV, Inc. and Layne Rowland, by counsel, in response to the

Motion for Leave to Withdraw for Joshua Erlich, Davia Craumer, and Katherine Herrmann state

that they have no objection to the motion.


                                             Respectfully submitted,
                                             AMERICAN FAMILY RV, INC
                                             and LAYNE ROWLAND

                                             By: ___/ s /_David C. Burton_____________
                                                   David C. Burton
                                                   Virginia State Bar No. 33178
                                                   Counsel for Defendants
                                                   WILLIAMS MULLEN
                                                   222 Central Park Avenue, Suite 1700
                                                   Virginia Beach, VA 23462
                                                   Telephone: (757) 499-8800
                                                   Facsimile: (757) 473-0395
                                                   dburton@williamsmullen.com

Alexandra M. Gabriel
Virginia State Bar No. 89185
Counsel for Defendants
Case 2:19-cv-00446-RBS-DEM Document 12 Filed 12/26/19 Page 2 of 3 PageID# 57




WILLIAMS MULLEN
222 Central Park Avenue, Suite 1700
Virginia Beach, VA 23462
Telephone: (757) 499-8800
Facsimile: (757) 473-0395
agabriel@williamsmullen.com
Case 2:19-cv-00446-RBS-DEM Document 12 Filed 12/26/19 Page 3 of 3 PageID# 58




                                CERTIFICATE OF SERVICE

       I hereby certify that on the 26th day of December, 2019, I electronically filed the foregoing

with the Clerk of Court using the CM/ECF system, which will send a notification of such filing

(NEF) to the following:

                                     Joshua Erlich
                                     The Erlich Law Office, PLLC
                                     211 Wilson Boulevard, Suite 700
                                     Arlington, VA 22201
                                     Email: jerlich@erlichlawoffice.com


                                             By: ___/ s /_David C. Burton __________
                                                   David C. Burton
                                                   Virginia State Bar No. 33178
                                                   Counsel for Defendants
                                                   WILLIAMS MULLEN
                                                   222 Central Park Avenue, Suite 1700
                                                   Virginia Beach, VA 23462
                                                   Telephone: (757) 499-8800
                                                   Facsimile: (757) 473-0395
                                                   dburton@williamsmullen.com
